Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's filing dated December 2, 2022.

Status of Claims
Addition of claim 45 and amendment of claim 21 is acknowledged.
Claims 21-45 are currently pending and are the subject of this office action.
Claims 21-45 are presently under examination.

Priority
The present application is a CON of 15/669,270 (ABN) filed on 08/04/2017 and claims benefit to provisional application No. 62/371,274 filed on 08/05/2016 and 62/371,280 filed on 08/05/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the total weekly dose of the SP-450 compound, which is orally administered to the subject in three or four doses during the week, would exhibit renal toxicity if it was administered to the subject in seven daily doses”.

First, it is not clear if “the seven daily doses” refer to seven doses in a single day or seven doses in seven different days (i.e. seven days a week).
Second, the word “would” expresses a conditional situation.  The phrase: “would exhibit renal toxicity if it was administered to the subject in seven daily doses” is being interpreted that: under certain conditions (not disclosed in the claim or the specification), when the same amount of SP-420 is administered to a subject in seven days on a daily basis (SID) the subject will exhibit renal toxicity, but under a different set of conditions (not disclosed in the claims or the specification) when the same amount of SP-420 is administered to a subject in seven days on a daily basis (SID) the subject will not exhibit renal toxicity.  So, it is not known under which conditions the same amount of SP-420 (that is being administered to the subject in three or four doses during the week no more frequently than every other day) would cause renal toxicity, or not, when administered in seven different days on a daily basis.
Third, the renal toxicity varies from species to species and the claims encompass any subject (i.e. human and animal), so what might be toxic to one species might not be harmful to other species.  Further, the specification does not offer any guidance what that amount might be.  Even though the specification teaches (paragraph [0061]): 
“Example 2 shows that administering SP-420 every other day (EOD) versus once daily (SID) reduces toxicity”, wherein rats were administered SP-420 either SID at 162.5 mg/kg/day or EOD at 325 mg/kg/day; the fact is that it reduces toxicity, which is not the same as eliminating toxicity, as such even with the EOD administration the subjects still exhibit toxicity, although admittedly, less toxicity than with SID administration. So apparently any effective amount of SP-450 will qualify since almost any effective amount will exhibit renal toxicity if it was administered to the subject EOD.  True, the toxicity caused by the same weekly effective amount of SP-420 administered EOD will be lower than when the same weekly amount is administered SID.  However, this is not what the claims requires.

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 21-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 2012/0184586) and of Bergeron et. al. (Journal of Medicinal Chemistry (2012) 55:7090-7103).

For claims 21-22, 30, 33, 41 and 45, Bergeron teaches a method of treating diseases associated with the accumulation of metals, like chronic transfusion therapy associated with the treatment of thalassemia or other transfusion-dependent anemias, acute iron ingestion, etc. (see [0005]), wherein the disease is iron overload  (see for example [0127]) and in particular iron overload that results from transfusion (see [0128]), comprising the administration of an iron chelator like the compound of formula (I) (see [0006]) and more specifically compound (S)-4’-(HO)-DAFT-norPE Acid (compound 6, also known as SP-420, see [0021] and Figure 1-2).  The compositions can be administered orally (see [0110], [0115]-[0117] and [0141]).
Bergeron teaches the daily (i.e. every 24 hours) oral administration of the metal chelator (see [0149]).  Further Bergen teaches that compound 6 (SP-420) had an ICE (Iron Cleaning Efficiency) that was 24 times greater than compound 2, and was nearly five times greater than compound 4 (see [0197] and Figure 1).  “The biliary ferrokinetics curve for compounds 6 (SP-420) and 7 were profoundly different than any other type of ligands (see [0197] and Figure 2).  MIC (Maximum Iron Clearance) did not occur until 12-15 hours post-drug, and iron drug was still ongoing even at 48 hours.  In contrast MIC occurred much earlier with other ligands.  If the protracted iron clearance properties of ligand 6 (SP-420) were also observed in humans, thalassemia patients may only need to be treated two to three times a week.  This would be an improvement over the rigors of the currently available treatment options” (see [0197]).  This is also supported by the fact that the efficacy of SP-420 in rodents will mimic the efficacy in primates (see [0188]).  Bergeron also teaches: “the toxicity profile, efficacy as an iron-clearing agent, and physiochemical state, a crystalline solid, make ligand 6 an attractive clinical candidate (see [0196]).  Bergeron teaches that: “The metal chelators of the invention have the advantage of having a desirable iron clearing efficiency. The metal chelators of the invention can possess a different volume of distribution from known chelators, resulting in a different distribution among organs. This different distribution can permit penetration into organs such as the heart, brain, and pancreas, as well as result in the majority of clearance of the chelator by the liver, thereby decreasing the risk of renal toxicity” (see [0023]).
Finally, Bergeron (Med Chem.) teaches that compound 7 (also known as SP-420, see Table 1) is a metal chelator with very favorable pharmacokinetic properties (see for example page 7095, right column and Figure 2) and lower toxicity (see page 7098 under conclusion, first paragraph) than similar analogs.

Since Bergeron teaches the administration of compound SP-420 every 24 hours and based on the teachings by Bergeron of the pharmacokinetics properties of compound SP-420, the skilled in the art will be highly motivated to administer compound SP-420 two to three times a week as explicitly stated by Bergeron (see [0197]), which implicitly will require a frequency of “no more than every other day in a week”.
So, from the above the skilled in the art will be motivated to administer compound SP-420 three times a week, and expect an efficient treatment of transfusional iron overload.

Regarding the weekly dose, Bergeron teaches that: “the typical daily dose of a compound of the invention to be administered to a subject is from 5 mg to approximately 10,000 mg, and preferably from approximately 50 mg to approximately 5,000 mg, 100 mg to approximately 2,000 mg, or approximately 300 mg to approximately 1,000 mg. (see [0149]).  As such, the total daily dose can be calculated based on the number of days per week that the compound SP-420 is administered to the patient.  For example, if it is 3 times a week the total weekly amount will be between 15 mg (5 mg x 3) and 30,000 mg (10,000 mg x 3).
The prior art is silent regarding: “the total weekly dose would exhibit renal toxicity if it was administered to the subject in seven daily doses”.  However, as discussed in the 112(b) rejection above, it seems like any weekly effective amount of the SP-420 chelating agent will exhibit some renal toxicity when administered SID, since as evidenced by the specification the same weekly amount administered SID compared to EOD will be more toxic (see for example instant specification, paragraph [0061]).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the weekly dose used made obvious by the method of the prior art is not the same or similar to the weekly amount claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the weekly amount of the claimed method is different the one made obvious by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

 All this will result in the practice of claims 21-22, 30, 33 and 41 with a reasonable expectation of success.


For claim 23 and 34, Bergeron, as stated above, suggests the administration of SP-420 two to three times a week (see [0197]) or once every 24 hours (i.e. 7 times a week, see [0149]).
The above frequencies (from 2 or 3 times a week up to 7 times a week) overlap with the claimed frequency (4 times a week).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Moreover, the determination an optimal dose regimen is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, dose interval, etc. in order to achieve a beneficial effect. As the prior art teaches a certain frequency of administration, the dose interval is considered a result effective variable. Thus, it would also have been obvious to have chosen a certain dose interval that most benefits the patient.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
As such, before the effective filing date, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 23 and 34 with a reasonable expectation of success.

For claims 24 and 35, Bergeron teaches that compound SP-420 was administered for 10 days (more than a week, see [0192]).
All this will result in the practice of claims 24 and 35 with a reasonable expectation of success.

For claims 25 and 36, Bergeron suggests that some animals are exposed to the chelators for at least 28 days (i.e. about a month, see [0190]), thus resulting in the practice of claims 25 and 36 with a reasonable expectation of success.

For claims 26-29 and 37-40 Bergeron does not teach that SP-420 is administered for at least three months, six months, for a year or indefinitely.  However, Bergeron teaches the administration of SP-420 for 28 days (see [0190]). 
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Moreover, the determination an optimal dose regimen is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, dose interval, etc. in order to achieve a beneficial effect. As the prior art teaches a certain frequency of administration, the dose interval is considered a result effective variable. Thus, it would also have been obvious to have chosen a certain dose regimen that most benefits the patient.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Finally, in re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.   In the instant case, Bergeron teaches that the frequency and period of administration are variables that will affect the final efficacy of the treatment. 
As such, before the effective filing date, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 26-29 and 37-40 with a reasonable expectation of success.

For claims 31-32, Bergeron further teaches that the compounds can be in the form of salts, wherein the salt is sodium salt (see for example [0092]), thus resulting in the practice of claims 31-32 with a reasonable expectation of success.

For claims 42-43, Bergeron teaches that patients suffering from myelodysplastic syndrome are likely to have transfusional iron overload (see [0234]), thus resulting in the practice of claims 42-43 with a reasonable expectation of success.


2) Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 2012/0184586) and of Bergeron et. al. (Journal of Medicinal Chemistry (2012) 55:7090-7103) as applied to claims 21-43 and 45 above, further in view of Sadelain et. al. (US 2003/0022303).

Bergeron teaches all the limitations of claim 44, except for the patient having had a bone marrow transplant.  However, Sadelain teaches that subjects suffering from thalassemia can be treated with bone marrow transplant (see [0004]), thus resulting in the practice of claim 44 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below::

Examiner’s response:
First, the issue regarding “the weekly dose of the SP-420 is at least equivalent to a total weekly dose which would exhibit renal toxicity if administered in seven daily doses” was extensively discussed in the above 103 rejection and in the 112(b) rejection.
Second, there is nothing unexpected regarding to switching from a daily administration of the drug to an administration that requires three or four doses per week and no more frequently than every other day, since Bergeron explicitly states: “thalassemia patients may only need to be treated two to three times a week.  This would be an improvement over the rigors of the currently available treatment options” (see [0197]).  This will definitively motivate the skilled in the art to administer SP-420 two to three times a week instead of on a daily basis.
The fact that Bergeron in some cases is trying to reduce toxicity by decreasing the amount of drug administered does not contradict the fact that Bergeron also contemplates administering the drug two or three times a week as explicitly stated in paragraph [0197]).  Further, whether the intention of Bergeron was to increase efficacy and/or reduce toxicity is completely irrelevant, since the result is the same: a motivation to switch from daily administration to two or three times a week (i.e. no more frequently than every other day).   



Double Patenting (Maintained Rejections).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,994,535. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron overload comprising the administration of the same or similar compounds.  
 Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,567,309. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron overload comprising the administration of the same or similar compounds.  
 Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,722,899. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of metal-mediated conditions comprising the administration of the same or similar compounds.   
Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 8,278,458. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron-overload comprising the administration of the same or similar compounds.   
Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
 For a complete response please refer to the response to the 103 rejection above.



Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/10/10 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 6, 2022.